Citation Nr: 0611419	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  97-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a total left knee arthroplasty.  



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In July 2004, the 
case was remanded for additional evidentiary development.  


FINDING OF FACT

The residuals of a total left knee arthroplasty are 
intermediate residual weakness and flexion to 85 degrees and 
extension to 0 degrees without severe painful motion. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a total 
left knee arthroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5055 (2005).  

Procedural Due Process 

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where, as here, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court also 
stated that the veteran does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 120. 

Also during the pendency of the appeal, in March 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include the provisions for the 
effective date of the award of the benefit. 

Duty to Notify 

As alluded to above, the claim for increase was adjudicated 
prior to the enactment of the VCAA in November 2000.  

In March 2001, the RO notified the veteran of the VCAA by 
letter.  Additional VCAA notice was provided in the Board's 
remand in July 2004 and by letter in February 2005.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, that is, evidence that the service-
connected disability had worsened.  The veteran was informed 
that VA would obtain VA records and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
In the September 2003 supplemental statement of the case, the 
RO cited 38 C.F.R. § 3.159 with the pertinent provision that 
the claimant may provide any evidence in his possession that 
pertained to a claim. 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the timing of the notice was 
harmless error. 

Although the VCAA notices did not include provisions, 
pertaining to the effective date of the disability, as the 
claim for increase is denied, there is no initial 
adjudication of the effective-date question; therefore, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  During the 
course of the appeal, the RO afforded the veteran five VA 
examinations.  Moreover, the RO has obtained VA records, and 
the veteran has submitted private medical records.  As the 
veteran has not identified additional evidence, and as there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.
For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Analysis

The service records show that the veteran was treated for 
left knee trauma.  He ultimately underwent a left knee medial 
meniscectomy.  In October 1976, the RO granted service 
connection for the left knee and assigned a 10 percent 
rating.  In May 1987, the veteran underwent left knee 
reconstruction.  In an August 1987 rating decision, the RO 
assigned a temporary total rating, followed by a 10 percent 
rating from September 1, 1987.  In a December 1991 rating 
decision, the RO increased the rating to 20 percent.  
Following a total left knee arthroplasty in July 1995, the RO 
assigned a temporary total rating, followed by 30 percent 
rating from September 1, 1996,

On VA examination in October 1996 and in a March 1997 
addendum, range of motion of the left knee was from 5 degrees 
of extension (lacked 5 degrees of full extension) to 120 
degrees of flexion.  The veteran could heel and toe walk with 
a little difficulty.  He could not squat.  Although the 
veteran complained of pain, there was no objective evidence 
of painful motion. The left thigh and left calf measured 1 
inch and 1 and three/eights inch, respectively, less than the 
right thigh and right calf.    

At a February 1997 hearing, the veteran testified that he has 
had chronic knee pain since surgery in 1995. 

VA records show that the veteran was seen for chronic pain in 
1997 and 1998.  

On VA examination in August 1998, range of motion of the left 
knee was from 0 degrees of extension to 125 degrees of 
flexion. The veteran complained of constant pain for which he 
daily took pain medication.  He complained of pain when he 
was asked to stand on his heels. 

On VA examination in July 1999, the veteran walked with a 
cane.  Range of motion of the left knee was from 0 degrees of 
extension to 122 degrees of flexion.  The examiner did not 
find any objective sign of pain. 

In a February 2000 statement, the veteran's wife attested to 
the severity of the veteran's left knee condition.  She 
reported that the veteran endured chronic pain, and he was 
unable to put weight on his left knee for more than 30 
minutes and he could not resume normal activities.  

In 2002, VA records show continued complaints of chronic left 
lower extremity pain.  Range of motion of the left knee was 
from 0 degrees of extension to 120 degrees of flexion.  

On VA examination in August 2003, the veteran complained of 
constant left knee pain.  The pertinent findings were a 
normal gait and full extension to 130 degrees of flexion.  
There was no swelling, effusion, retropatellar crepitation or 
tenderness.  The knee showed a trace of laxity.  X-rays 
showed that the components of the knee replacement were well-
aligned, and there was no evidence of incoordination.  He had 
some weakness and fatigability as evidenced by quadriceps 
atrophy, but there was no loss of motion due to this weakness 
or fatigability.  

In January 2004, a private physician stated that the veteran 
experienced chronic and severe painful left knee motion as a 
result of several left knee surgeries, resulting in 
arthrofibrosis and that the veteran was prescribed pain 
medication to manage his pain.  In June 2004 and in 2005, the 
veteran was seen for left knee complaints.  

The veteran submitted a medical article on knee 
arthrofibrosis and chronic pain.  

In January 2004, the veteran testified that his left knee 
condition warranted a rating higher than 30 percent.  He 
stated that his knee caused him great pain for which he took 
the maximum dose of medication. 

On VA orthopedic examination in August 2005, the veteran 
complained of constant left knee pain in proportion to the 
time that he spent on his feet and with weight bearing.  The 
veteran stated that he had flare-ups of pain when he had to 
be on his feet for longer than 15 or 20 minutes, that he took 
pain medication four times a day, that the he wore brace and 
used a cane at home.  He denied subluxation or dislocation of 
the knee, but he said that the knee did give way 
occasionally.  

The examiner noted that the diagnosis of arthrofibrosis, 
which was a complication of multiple knee operations, and 
some instability of the knee due to posterior cruciate 
ligament abnormality.  The examiner found some atrophy of the 
left thigh in the area of the quadriceps.  The left thigh was 
smaller than the right by 2 cm.  circumference.  The left 
calf was larger than the right by 1.5 cm.  There was some 
crepitance on the left knee with the end of extension. There 
was full extension without pain.  Flexion was from 0 to 74 
degrees with complaints of pain. When seated in a chair, the 
veteran was able to flex the knee to 85 degrees.  In the 
examiner's opinion, the proper measurement of range of motion 
was from 0 degrees of extension to 85 degrees of flexion 
without significant pain.  

There was slight medial collateral ligament instability.  No 
residuals of left knee scarring were noted.  On neurological 
testing, the left lower extremity showed either weakness or 
decreased effort especially towards the quadriceps function 
and dorsiflexion of the left foot.  Sensory exam was normal.  
X-rays revealed a well-seated metallic prosthesis.    

The examiner commented that while the veteran had some pain 
with motion and some mild weakness of the left lower 
extremity, the veteran's incapacity or functional loss was 
actually mild even when considering his overall dysfunction.  

The left knee disability is rated under Diagnostic Code (DC) 
5055 (total knee replacement).  Under the criteria, following 
a total knee replacement, a 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion 
rate by analogy to DCs 5260, 5261, or 5262, a 30 percent 
rating is assigned, which is the minimum rating for a total 
knee replacement.  

Additional applicable criteria include DC 5256, which 
provides for a 40 percent rating for knee ankylosis with 
flexion between 10 degrees and 20 degrees.  A 40 percent 
rating is also assignable for extension limited to 30 degrees 
under DC 5261.  The maximum rating for limitation of flexion 
under DC 5260 is 30 percent, where flexion is limited to 15 
degrees.  

The normal range of knee motion is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

On the basis of the evidence of record, chronic residuals, 
consisting of severely painful motion or weakness in the left 
extremity, have not been demonstrated.  The evidence shows 
that flexion is to 85 degrees without pain, which does not 
meet the criteria for severe painful motion or a compensable 
rating for limitation of flexion under DC 5260, considering 
functional loss due to pain and DeLuca, 38 C.F.R. §§ 4.40, 
4.45.  In addition, extension is to 0 or 5 degrees, which is 
noncompensable under DC 5261.  While the veteran reports 
constant pain for which he takes medication and while there 
is weakness of the left lower extremity, no significant 
residuals are demonstrated.  The examiner specifically noted 
that the veteran's left knee functional loss was mild.  
Accordingly, the criteria for a rating higher 30 percent 
under DC 5055 have not been met.  There is no knee ankylosis 
that would warrant a higher rating under DC 5256.  

As for the medical article on knee arthrofibrosis and chronic 
pain, the article is general in nature and does not address 
the specific facts of the veteran's claim before the Board, 
and it is insufficient to establish the severity of the knee 
disability. See Sacks v. West, 11 Vet. App. 314 (1998).

As for the complaint of constant pain, function loss due to 
pain is a factor, but the pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.  In this 
case, after five VA examinations, no examiner found 
functional loss due to pain that approximated or equated to 
severe painful motion while the veteran was being examined. 

After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against a rating 
higher than 30 percent and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 






ORDER

A rating higher than 30 percent for residuals of a total left 
knee arthroplasty is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


